DETAILED ACTION
Summary
Applicant’s arguments and amendments filed on 02/26/2021 have been acknowledged and entered and have been found convincing with regards to the particle size of the titanium oxide particles in relation to the pore size of the anodic layer.
Claims 1-2, 6-7, 9-11, 16-17, and 21-28 are pending.  
Claims 1 and 11 have been amended to overcome the prior art of record.
Claims 1 and 11 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-27, directed to a species dependent to an allowable product, previously withdrawn from consideration as a result of a species restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/18/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-2, 6-7, 9-11, 16-17, 19, and 21-28 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Miura (US 2005/0174044 A1) teaches an aluminum alloy anodized and electrocolored through the immersion in a bath of metal ion salts (col 1 lines 5-7, 41-43), such as sulfates (col 2 lines 31-32) which are used to deposit metal oxide particles in (filling) the pores of the anodic aluminum oxide layer (col 1 lines 17-19, and 31-32). Asada does not teach titanium oxide particles filling the pores with the size of the particles as greater than opening size of the pores.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.D.I./Examiner, Art Unit 1784 

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784